Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Pursuant to the amendment dated 02/25/2021, claims 1-38 have been cancelled and new claims 39-50 have been added.
Claims 39-50 are pending and under current examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, 10:1 and 1:10”.  The examiner is unable to locate support in the parent application (11/915,345 and 15,204,826) for the limit “10:1” in this range.  There is support in 11/915,345 for the range "1:1 to 1:10".  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 39, 40, 42, 45, 46, 47, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller US Patent No. 5,858,410; issue date: 01/12/1999; cited in the IDS filed on 02/25/2021) in view of Haynes (US Patent No. 5,091,187; issue date: 02/25/1992; cited in the IDS filed on 02/25/2021), as evidenced by Phospholipon 90H data sheet; Available from at least 02/2007).

Muller teaches a method of making a drug carrier comprising subjecting at least one sparingly water soluble solid therapeutically active compound dispersed in a solvent to high pressure homogenization to form particles having an average particle diameter of between 40 - 1000 nm (claim 57; the range in particle diameter overlaps with the limitations on this parameter of instant claims 39, 40, and 50; see MPEP 2144.05).  The carrier comprises one or more dispersion-stabilizing substances (claim 12) which include soy lecithin and/or cholesterol (claim 15; limitations of instant claims 39).  In the examples, said solvent is water (limitation of instant claim 39).  For example, see example 1, col 11, example 3, col 12, and particularly, example 9C, col 15, lines 1-25, which discloses a composition made by exposing RMKP 22 (the sparingly soluble active compound), 0.6 % phospholipon (i.e. a phospholipid), and water to 1500 bar, 10 cycles results in a composition with particle diameter of 0.286 microns.  It is noted that the dispersion stabilizer is added without modification to the water along with the drug prior to the homogenization step.  With regard to the phrase in instant claim 39, lines 9-11 “wherein the at least one active compound and the at least two lipids are not pre-mixed 
 As noted supra, Muller discloses lyophilized particles but is silent with respect to what solutions may be used to reconstitute the lyophilized particles.  However 
Haynes, in the analogous art of lipid coated particles containing poorly water soluble drugs, discloses that lyophilized preparations of drug-containing lecithin particles may be reconstituted in aqueous solution for delivery (abstract, col 10, lines 9-10, and col 24, lines 28-35).  It would have been prima facie obvious at the time of the instant invention to resuspend the particles disclosed by Muller in aqueous solution because this system would be compatible for multiple routes of drug administration including oral and parenteral routes.
With respect to instant claims 42 and 45, the active compound may be ciclosporin (i.e. cyclosporin; Muller: claim 48).
With respect to instant claim 46, Muller indicates that the composition may comprise polyethylene glycols (claim 34) therefore it would have been prima facie obvious to add polyethylene glycol at some point during the preparation of the final composition.  
With respect to instant claim 47, Muller discloses that the active compound can be present in the composition at a final concentration of 0.1-30% (claim 4) and that the dispersion-stabilizing substances (which includes cholesterol) may be present in the composition in amounts ranging from 0.001 to 20% (claims 12, 13, and 15).  As, the language "active compound” that is “sparingly water soluble” embraces a very broad range of compounds having varied molecular weights, the examiner considers the range in molar ratio of active compound to phospholipid implicit in the Muller disclosure to also overlap with the range required by the instant claims.  See MPEP 2144.05 prima facie case of obviousness exists.”  

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller US Patent No. 5,858,410; issue date: 01/12/1999; cited in the IDS filed on 02/25/2021) in view of Haynes (US Patent No. 5,091,187; issue date: 02/25/1992; cited in the IDS filed on 02/25/2021), as evidenced by Phospholipon 90H MSDS; Available from at least 02/2007) as applied to claims 39, 40, 42, 45, 46, 47, and 50 and further in view of Strott et al (J. Lipid Research Vol 44, pages 1268-1278; publication year: 2003).

The relevant disclosures of Muller and Haynes are set forth above.  As noted supra, Muller discloses using soy lecithin as the dispersion-stabilizing substance (claims 12 and 15).  Muller and Hayes are silent with respect to using cholesterol sulfate.
Strott discloses that cholesterol sulfate was known at the time of the instant invention to stabilize cell membranes, which are mainly composed of phospholipids.  Strott discloses further that cholesterol sulfate interacts with phospholipids in a manner similar to that observed for cholesterol and has the ability to induce hydrocarbon ordering in lipid bilayers and to stabilize model membranes (abstract and paragraph spanning pages 1272 and 1273).  
It would have been prima facie obvious to use cholesterol sulfate in the method of forming a drug carrier disclosed by Muller.  A person of ordinary skill in the art would have been motivated to use cholesterol sulfate in addition to phospholipids because this substance was known to increase the stability of phospholipid structures.  A person of ordinary skill in the art would have had a reasonable expectation of success because Muller discloses that combinations of cholesterol and phospholipid can be used in the .  

Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller US Patent No. 5,858,410; issue date: 01/12/1999; cited in the IDS filed on 02/25/2021) in view of Haynes (US Patent No. 5,091,187; issue date: 02/25/1992; cited in the IDS filed on 02/25/2021), as evidenced by Phospholipon 90H MSDS; Available from at least 02/2007) as applied to claims 39, 40, 42, 45, 46, 47, and 50 above, and further in view of Schulze et al. (US 2002/0034537; publication date: 03/21/2002).  

The relevant disclosures of Muller and Haynes are set forth above.  Muller discloses further that their invention may be applied to anti-cancer drugs (col 9, liens 12-16); however, neither reference discloses formulation of a taxane or taxane derivative, or specifically docetaxel or paclitaxel.  
Schulze, in the analogous art of enhanced drug delivery (abstract) discloses that paclitaxel is a water insoluble drug (0237 and “Example 10”).  
It would have been prima facie obvious to deliver paclitaxel using Muller’s formulation because one having ordinary skill in the art would have recognized this type of formulation as suitable for delivering hydrophobic drugs in general (see Muller’s abstract and MPEP 2144.07).  

Claims 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller US Patent No. 5,858,410; issue date: 01/12/1999; cited in the IDS filed on 02/25/2021) in view of Haynes (US Patent No. 5,091,187; issue date: 02/25/1992; cited in the IDS filed on 02/25/2021), as evidenced by Phospholipon 90H MSDS; Available from at least 02/2007) as applied to claims 39, 40, 42, 45, 46, 47, and 50 and further in view of Kurka et al (CA 2,091,113; publication date: 11/09/1993) as evidenced by Kullenberg (US 5,084,269; issue date: 01/28/1992).

The relevant disclosures of Muller and Haynes are set forth above.  As noted above, Muller discloses using soy lecithin.  It is noted that soy lecithin contains mainly phosphatidylcholine (Kullenberg: col 4, lines 18-30; limitation of instant claim 48).  Muller also discloses that the active compound can be present in the composition at a final concentration of 0.1-30% wt (claim 4) and that the dispersion-stabilizing substances (which include phospholipids and cholesterol) may be present in the composition in amounts ranging from 0.001 to 20% by weight (claims 12, 13, and 15).  Thus, the weight ratio of drug to phospholipid implicit in the broad teachings of Muller overlaps with the range required by instant claim 49.  As, the term "active compound” that is “sparingly water soluble” embraces a very broad range of compounds having varied molecular weights, the examiner considers the range in molar ratio of active compound to phospholipid implicit in the Muller disclosure to also overlap with the range required by the instant claims (limitation of instant claim 48).  
While the broad teachings of Muller regarding ratio of active compound to phospholipid overlap with the claimed ratio, in example compositions Muller uses a ratio of drug to phospholipid that is greater than the range for this parameter recited in the claims (such as Muller’s example 9C, col 15, lines 1-25); however using much greater amounts of phospholipid to stabilize aqueous dispersions of fine hydrophobic drug particles was known in the prior art:
Kurka discloses that liposomes comprising crystals of hydrophobic drugs (examples use nimodipine) can be formed without the use of any organic solvents by a 
In view of the above, increasing the amount of phospholipid in the method disclosed by Muller to fall within the range required by the instant claims would have been prima facie obvious at the time of the instant invention because this represents applying a known technique to an existing method to yield predictable results (see MPEP 2143(D)).  
As noted above, the examiner considers the teachings of the prior art regarding mass ratio to also render obvious the molar ratio of active compound to lipid required by instant claim 48 because optimizing the amount of lipid to stabilize nanocrystals of any given hydrophobic drug would be a matter of testing of a few concentrations of each ingredient.  Using the combined teachings of Muller and Kurka, this would be a matter of routine for the Artisan of skill.  MPEP 2144.05(II)(A) states: generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617